           Case 1:21-cv-02406-MLB Document 1 Filed 06/11/21 Page 1 of 8




                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION
                 CIVIL ACTION NO.: ___________________

FAIRINGTON PARK
CONDOMINIUM ASSOCIATION,
INC. d/b/a FAIRINGTON PARK
CONDOMINIUM ASSOCIATION,

                    Plaintiff,

      v.

GREAT AMERICAN INSURANCE
COMPANY, a foreign corporation,

                    Defendant.

       DEFENDANT GREAT AMERICAN’S NOTICE OF REMOVAL
                        (DIVERSITY)

      Defendant, Great American Insurance Company (“GAIC”), by and through its

undersigned attorneys, hereby gives notice, pursuant to 28 U.S.C. §§ 1332, 1441(b),

and 1446, that it has removed the above-captioned matter to the United States

District Court of the Northern District of Georgia, Atlanta Division (the “Notice”).

A copy of this Notice is being filed with the State Court of Fulton County, pursuant

to 28 U.S.C. § 1446(b). In support of this Notice, GAIC states the following:




                                         1
          Case 1:21-cv-02406-MLB Document 1 Filed 06/11/21 Page 2 of 8




                               PROCEDURAL HISTORY

       On or about May 10, 2021, the above-captioned Plaintiff commenced legal

action against GAIC before the State Court of Fulton County in the matter styled

Fairington     Park    Condominium        Association,     Inc.   d/b/a    Fairington     Park

Condominium Association v. Great American Insurance Company, a foreign

corporation (“the State Court Action”). See Complaint, attached as Exhibit A (the

“Complaint”). Plaintiff asserts that its process server served GAIC, through its

registered agent, CT Corporate System, with a copy of Plaintiff’s Complaint on May

14, 2021. See Affidavit of Service, attached as Exhibit B.1 Plaintiff proceeded to file

an Amended Complaint on June 4, 2021, a copy of which is attached as Exhibit C.

                      PLAINTIFF’S AMENDED COMPLAINT

       This Civil Action regards whether an insurance policy issued by GAIC to

Plaintiff, both of whom are citizens of different States, requires GAIC to indemnify

Plaintiff for damages Plaintiff alleges it incurred. According to the Complaint,

GAIC issued an insurance policy bearing the number MAC 0323134 06 (the

“Policy”), which pertained to Plaintiff’s property at 1101 Par Four Way, Lithonia,

Georgia (the “Property”). See Exhibit C, Amended Complaint, ¶ 6; see also Exhibit


1
  According to the Service of Process Transmittal that GAIC received, Plaintiff’s process server
served Plaintiff’s Complaint upon the CT Corporate System on May 21, 2021—not May 14, 2021.
Irrespective, for purposes of Removal, GAIC has filed this Removal within 30 days of May 14,
2021.

                                               2
        Case 1:21-cv-02406-MLB Document 1 Filed 06/11/21 Page 3 of 8




D, a copy of the Policy. Plaintiff alleges that on or about July 21, 2018, a storm

caused damage to that Property. See Exhibit C, Amended Complaint, ¶ 9. Plaintiff

contends that despite notifying GAIC of its loss, GAIC failed to fully indemnify

Plaintiff. See Ex. C, Amd. Compl., ¶¶ 14-17. Plaintiff’s Amended Complaint alleges

a single cause of action for breach of contract (Count I), which seeks more than

$428,000 in damages, exclusive of various interest amounts, pre- and post-judgment

interest, and other relief. See Ex. C, Amd. Compl., at pp. 4-8. GAIC now respectfully

removes this matter to this Honorable Court in accordance with 28 U.S.C

§1332(a)(1) and 28 U.S.C. § 1446 (b)(1).

                   BASIS FOR DIVERSITY JURISDICTION

      It is black-letter law that a “district court has original jurisdiction over federal

questions, 28 USC § 1331, and cases involving diversity of citizenship, 28 U.S.C. §

1332.” See Turpeau v. Fidelity Fin. Servs., Inc., 936 F. Supp. 975, 977 (N.D. Ga.

1996). To justify a Federal court’s jurisdiction under § 1332, “the matter in

controversy” must exceed “the sum or value of $75,000, exclusive of interest and

costs” and the action must be between “citizens of different states.” See 28 U.S.

Code § 1332(a); see Turpeau, 936 F. Supp. at 977. Here, both elements are met.




                                           3
        Case 1:21-cv-02406-MLB Document 1 Filed 06/11/21 Page 4 of 8




          The Amount in Controversy in this Matter Exceeds $75,000

      A federal court has diversity jurisdiction over an action where

the amount in controversy exceeds $75,000, exclusive of interest and costs, and the

parties have complete diversity of citizenship. See 28 U.S.C. § 1332(a); First

Mercury Ins. Co. v. Excellent Computing Distributors, Inc., 648 F. App'x 861, 864

(11th Cir. 2016); see also Snyder v. Harris, 394 U.S. 332, 335, 89 S. Ct. 1053, 1057,

(1969); Bell v. Preferred Life Assur. Soc. of Montgomery, Ala., 320 U.S. 238, 64 S.

Ct. 5 (1943) (holding that punitive as well as compensatory damages are to be

considered in determination of whether requisite jurisdictional amount is actually in

controversy); Wood v. Stark Tri-County Bldg. Trades Council, 473 F.2d 272 (6th

Cir. 1973) (holding same); Shanaghan v. Cahill, 58 F.3d 106, 109 (4th Cir. 1995)

(holding consistent with Snyder v. Harris).

      Here, without the inclusion of attorney’s fees or costs, Plaintiff’s claimed

damages against GAIC exceed $400,000.00. See Ex. C, Amd. Compl., ¶¶ 14, 16.

Indeed, Plaintiff’s Amended Complaint alleges that the repairs to indemnify

Plaintiff for the loss it allegedly incurred totals “$428,092.10.” Id. at ¶ 16.

Accordingly, the “amount in controversy” requirement is clearly met.




                                         4
        Case 1:21-cv-02406-MLB Document 1 Filed 06/11/21 Page 5 of 8




               This Action is Between Citizens of Different States

      The second and final requirement for diversity jurisdiction is that complete

diversity exist. In other words, the citizenship of “every plaintiff must be diverse

from every defendant.” See Tapscott v. MS Dealer Service Corp., 77 F.3d 1353,

1359 (11th Cir. 1996). As this Court is well aware, corporations are citizens of the

state(s) in which they are incorporated and in which they maintain a principal place

of business. See 28 U.S.C. § 1332(c)(1). Here, according to Plaintiff’s Amended

Complaint, Plaintiff is a Georgia corporation with its principal place of business in

Georgia. See Exhibit C, Amended Complaint, ¶¶ 1-2. This is confirmed via a review

of Plaintiff’s business credentials on the Georgia Secretary of State’s website. See

Exhibit E, Georgia Corporations Division Business Information regarding

Fairington Park Condominium Association, Inc. Also according to Plaintiff’s

Amended Complaint, GAIC is a “foreign insurance company.” See Exhibit C,

Amended Complaint, ¶¶ 1-2. GAIC’s status as a foreign corporation is corroborated

not only by the Policy, which is attached to Plaintiff’s Complaint, but also, Ohio’s

Secretary of State website. See Exhibit D, Policy, at p. 1; see also Exhibit F, Ohio

Secretary of State Business Details regarding Great American Insurance Company.

Accordingly, it is clear that Plaintiff is a citizen of the State of Georgia, whereas

GAIC is a citizen of Ohio. Thus, complete diversity between the Parties exists.


                                         5
           Case 1:21-cv-02406-MLB Document 1 Filed 06/11/21 Page 6 of 8




                                   CONCLUSION

       Because the amount in controversy in this matter exceeds $75,000, exclusive

of interest and costs, and this matter is between citizens of different states, this

Honorable Court has jurisdiction pursuant to 28 U.S.C. §§ 1332 and 1441. Pursuant

to 28 U.S.C. § 1441(a), venue is proper in this Court because it is the district and

division embracing the place where such action is pending. Further, per 28 U.S.C. §

1446(d), a copy of this Notice is being served upon counsel for Plaintiff, and it shall

be contemporaneously filed with the Clerk’s Office for the State Court of Fulton

County, State of Georgia. A copy of the Notice of Removal to Opposing Counsel

and the Notice of Filing Notice of Removal, are attached hereto as Exhibits G and

H, respectively.

      This Notice of Removal is not a waiver of GAIC’s defenses, nor should it be

understood or construed as a waiver of any defenses GAIC may have against any of

the allegations in the Complaint, or as a general appearance or waiver of any

defense based upon lack of jurisdiction or for failure to state a claim.

      WHEREFORE, Defendant, Great American Insurance Company, requests

that the above captioned action be removed from the State Court of Fulton County,

State of Georgia to the United States District Court for the Northern District of

Georgia.


                                           6
Case 1:21-cv-02406-MLB Document 1 Filed 06/11/21 Page 7 of 8




                      BUTLER WEIHMULLER KATZ CRAIG LLP

                      s/ T. Nicholas Goanos_________
                      T. Nicholas Goanos
                      GA Bar No.: 415220
                      11605 N. Community House Road, Suite 150
                      Charlotte, North Carolina 28277
                      Telephone: (704) 543-2321
                      Facsimile: (704) 543-2324
                      Email:        tgoanos@butler.legal
                      Attorneys for Great American Insurance Company




                              7
        Case 1:21-cv-02406-MLB Document 1 Filed 06/11/21 Page 8 of 8




                         CERTIFICATE OF SERVICE

      I hereby certify that on the 11th day of June 2021, I served a true and correct

copy of the foregoing NOTICE OF REMOVAL by placing the same, postage paid,

in the United States Mail addressed to the following persons, as well as filing the

same with the above-captioned Court via ECF Pacer.

                              J. Remington Huggins
                                Michael D. Turner
                                 Foster L. Peebles
                           The Huggins Law Firm, LLC
                               110 Norcross Street
                               Roswell, GA 30075
                               Counsel for Plaintiff




                               s/ T. Nicholas Goanos____________
                               T. Nicholas Goanos




                                         8
